      Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 1 of 29



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


POINDEXTER PARK AFTER-SCHOOL                                    PLAINTIFFS
CLUB, ET AL.

VS.                                  CIVIL ACTION NO. 3:19CV474TSL-LRA

SIEMENS INDUSTRY, INC.                                           DEFENDANT

                      MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendant

Siemens Industry, Inc. (Siemens) to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.           Plaintiffs

Poindexter Park After-School Club, Inc. (Poindexter Park),

William S. Kellum, Charles Jordan and Belinda Chase,

individually and on behalf of all other similarly-situated

plaintiffs, have responded in opposition to the motion.            The

court, having considered the memoranda of authorities submitted

by the parties, concludes that Siemens’ motion is well-taken and

should be granted.

      Plaintiffs are residents of the City of Jackson,

Mississippi, who receive water and sewer services from the City.

They have brought this action against Siemens asserting several

contract and tort-based claims grounded on or arising from

Siemens’ alleged failure to adequately discharge its obligations

under a multi-year contract with the City to improve both the

City’s provision of water and sewer services and its billing

                                      1
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 2 of 29



system for these services.1     Their complaint is pled in nine

counts, as follows:    Count I - Breach of Contract; Count II –

Negligence; Count III - Fraud and Fraudulent Concealment; Count

IV - Vicarious Liability of Defendant; Count V - Injunctive

Relief and Specific Performance; Count VI - Punitive Damages and

Attorneys’ Fees; Counts VII and VIII - Breach of Implied

Warranties; and Count IX - Unfair and Deceptive Trade Practices.

Siemens seeks dismissal of all these claims.2

     Factual Allegations/Background

     In January 2013, the City of Jackson entered into a $90

million dollar, multi-year performance agreement with Siemens by

which Siemens was responsible for extensive water and sewer

infrastructure repairs and upgrades; replacement of obsolete

individual water meters with state-of-the-art technology; and



1
     The named plaintiffs have brought this as a putative class
action for themselves and on behalf of all Jackson residents who
receive water and sewer services from the City. They seek
damages from Siemens, a Delaware corporation, in excess of
$5,000,000 in the aggregate and assert jurisdiction pursuant to
the Class Action Fairness Act, 28 U.S.C. § 1332(d).
2
     In response to Siemens’ motion to dismiss, plaintiffs have
requested leave to voluntarily dismiss without prejudice Count
IX. Moreover, they concede that their “vicarious liability”
count does not set forth a separate cause of action but rather a
basis for imposing liability on Siemens for the actions of its
employees/agents; and they acknowledge that the counts for
injunctive relief and specific performance and for punitive
damages and attorneys’ fees likewise are not causes of actions
but rather requests for relief based on the substantive causes
of action asserted in the remaining counts.
                                    2
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 3 of 29



implementation of an updated billing service.        According to the

complaint, Siemens represented to the City that the contract

would more than pay for itself over time with energy savings of

over $120 million.    Plaintiffs allege that it was the stated

intent, both in the agreement as executed and as reflected by

public statements by the City, “that the services and hardware

implemented by Defendant would result in more accurate and

timelier billings to ratepayers which would accurately reflect

the actual water consumption of said ratepayers.”         The project,

however, was plagued by technical problems, including

substandard or incorrectly installed water meters, which caused

problems with accurate measuring and billing for water usage by

account holders.     Plaintiffs allege that since Siemens’ new

billing system went live in 2015, it has caused “many account

holders to receive inexplicably high bills that do not reflect

their actual water usage.     In other instances, account holders

may receive no bill at all for significant periods of time, only

to eventually receive an unusually high bill based on months of

purported water usage.”

     From 2013 to 2018, the City and Siemens entered into

several amendments in an effort to get the agreement back on

track.   Ultimately, however, in June 2019, the City sued Siemens

and others in the Circuit Court of Hinds County, asserting



                                    3
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 4 of 29



numerous claims, including for breach of contract and fraud.

The City’s complaint against Siemens alleged:

     Instead of delivering more timely and accurate water
     bills for customers and additional revenue for the
     City, the $90 million dollar water system is losing $2
     million in revenue each month and has lost more than
     $20 million in revenue over the last year alone. The
     new meter and billing system has failed to even cover
     the operations and maintenance expense incurred by the
     City to cover the flawed system.

The state court record reflects that the City and Siemens

entered into a settlement of that case in February 2020.

     Plaintiffs herein allege that due to the problems with the

Siemens-installed water-sewer/billing system, each of them has

been significantly overcharged for water-sewer usage.3

Plaintiff Kellum claims because of his unexplainable balance of

over $10,000, which he is in the process of appealing to the

City Attorney,4 he has had to pay $100 to avoid suspension of his

service.   Plaintiffs Chase and Jordan allege that they have

unexplainable balances of over $9,000 and $4,100, respectively,

and have had to pay additional amounts on their monthly bills to



3
     On June 18, 2018, a group of ratepayers sued the City in
Hinds County Chancery Court, seeking, among other things, a
preliminary injunction prohibiting the City from discontinuing
water service until its suit against Siemens was resolved. The
factual allegations in the complaint herein extensively track
the allegations set out in the chancery action. See In re:
City of Jackson Water Billing System, 25CH1:19CV782. As of
today, this case remains pending.
4
     See infra pp. 7-8, 13-15.
                                    4
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 5 of 29



cover the overcharges.     And plaintiff Poindexter Park alleges it

“has been receiving unexplainable balances into the thousands of

dollars”; it “has given up on receiving an accurate bill from

the City of Jackson and pay[s] a monthly usage rate equal to the

pre-Siemens average of its monthly bill.”        They demand money

damages, including amounts attributable to overpayment for

water, alleged economic losses caused by the loss of reliable

service, and costs associated with disputing their erroneous

bills.

     Rule 12(b)(6) Standard

     To survive a Rule 12(b)(6) motion to dismiss a complaint

for failure to state a claim upon which relief can be granted,

“a complaint ‘does not need detailed factual allegations,’ but

must provide the plaintiff's grounds for entitlement to relief—

including factual allegations that when assumed to be true

‘raise a right to relief above the speculative level’.”

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)).     In other words, the complaint “must

contain sufficient factual matter, accepted as true, to state a

claim for relief that is plausible on its face.”         Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009) (internal quotation marks and citation omitted).

Generally, a court ruling on a 12(b)(6) motion may rely on the

                                    5
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 6 of 29



complaint, its proper attachments, “documents incorporated into

the complaint by reference, and matters of which a court may

take judicial notice.”     Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2008) (citations and internal quotation

marks omitted).5

     Administrative Exhaustion

     Under Mississippi law,6 “generally, a complainant must

exhaust the administrative remedies available to him before

resorting to the courts for resolution. . . .”         Howard v.

TotalFina E&P USA, Inc., 899 So. 2d 882, 888 (Miss. 2005)

(citing Donald v. Amoco Prod. Co., 735 So. 2d 161, 177 (Miss.

1999)); see also Pub. Employees Ret. Sys. of Mississippi (PERS)

v. Hawkins, 781 So. 2d 899, 907 (Miss. 2001) (“[A]dministrative

remedies which provide plain, speedy, adequate and complete

relief must be exhausted.”) (quoting Hood v. Mississippi Dep't

of Wildlife Conservation, 571 So. 2d 263, 268 (Miss. 1990)).

Exhaustion is required even where “the applicable statutes and


5
     Siemens’ arguments regarding the putative claims for breach
of implied warranty are premised on the disclaimers set forth in
the agreement, which is specifically referenced by and central
to the complaint and which is attached as an exhibit to Siemens’
motion to dismiss.

6
     As a court exercising diversity jurisdiction, this court
applies Mississippi’s substantive law, including its law
requiring exhaustion. See Lamar Co., L.L.C. v. Mississippi
Transp. Comm'n, 786 F. App'x 457, 460 (5th Cir. 2019) (stating
that “we treat administrative exhaustion as substantive for Erie
purposes and therefore apply Mississippi law”).
                                    6
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 7 of 29



regulations [do] not mandate exhaustion or ‘provide for or

prohibit private causes of action.’”       Ass'n Cas. Ins. Co. v.

Allstate Ins. Co., 507 F. Supp. 2d 610, 620 (S.D. Miss. 2007),

amended, No. 3:07CV525KS-JCS, 2008 WL 11506099 (S.D. Miss. Jan.

17, 2008) (quoting Donald, 735 So. 2d at 177).         But “if an

adequate administrative remedy is not provided, then the

doctrine of exhaustion is not applicable.”        Howard, 899 So. 2d

at 888 (citing Donald, 735 So. 2d at 177); Miss. Dep’t of Env.

Quality v. Weems, 653 So. 2d 266, 276 (Miss. 1995) (concluding

that exhaustion was not required because it did not afford the

plaintiff “a plain, speedy, adequate and complete remedy”).

“[W]hen ‘there is reasonable doubt as to the availability and

adequacy of the administrative remedy,’ the Mississippi Supreme

Court has not required administrative exhaustion.”         Lamar Co.,

L.L.C. v. Mississippi Transp. Comm'n, 786 F. App'x 457, 461 (5th

Cir. 2019) (quoting Campbell Sixty-Six Express, Inc. v. J. & G.

Express, Inc., 244 Miss. 427, 141 So. 2d 720, 726 (1962)).

     Siemens contends that plaintiffs had available

administrative remedies.     Pursuant to Mississippi Code Annotated

§ 77-3-6(1), they could have filed a petition with the

Mississippi Public Service Commission (PSC) challenging their

water-sewer bills and/or they could have appealed to the City

Attorney in accordance with the City’s “Water and Sewer Billing

Customer Bill of Rights.”     It asserts that since they failed to

                                    7
    Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 8 of 29



exhaust these available administrative remedies, then their

claims herein must be dismissed.7       Plaintiffs, however, maintain

that neither the PSC nor the City Attorney or City Council has

jurisdiction over their claims, and that the latter could not

provide an adequate remedy in any event.        In the court’s

opinion, administrative exhaustion was not required in this

case.

        Although the PSC’s authority with respect to municipally-

owned or operated utilities is quite limited,8 it is authorized

by statute to investigate, review and arbitrate “[a]ny dispute

between a municipally-owned or operated public utility and a

customer of such public utility with regard to billing and/or

services in excess of . . . $2,500 . . . upon petition filed

therefore with the commission by such public utility or

customer.”    Miss. Code Ann. § 77-3-6(1).9     As Siemens is not “a


7
     The Mississippi Supreme Court has stated that the “question
of the exhaustion of administrative remedies is a jurisdictional
question….” See Durr v. City of Picayune, 185 So. 3d 1042, 1048
(Miss. 2015).
8
    Mississippi Code Annotated § 77–3–1 exempts municipally-owned
or operated public utilities from regulation by the PSC “except
as to extension of utilities greater than one (1) mile outside
corporate boundaries after March 29, 1956.” See Mississippi
Pub. Serv. Comm'n v. City of Jackson, 328 So. 2d 656, 658 (Miss.
1976) (citing Miss. Code Ann. § 77-3-1).
9
     There are limits to this authority. Under the statute, the
PSC “shall not commence any investigation or proceedings” if, at
the time a customer or public utility files a petition, “suit
has been filed in any court of this state or of the United
                                    8
     Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 9 of 29



municipally-owned or operated utility,” the PSC’s authority

under this statute does not extend to any dispute between

plaintiffs and Siemens.      Siemens does not deny this, and in

fact, so far as the court can tell, Siemens does not contend

that plaintiffs had any available administrative remedies

against Siemens.10    Rather, Siemens’ position, as the court

understands it, is that plaintiffs were required to exhaust

their available administrative remedies against the City of

Jackson before they could file the present lawsuit against

Siemens because “the outcome of the administrative process (with

the City) could have an impact on the amount of the

plaintiff[s’] damages sought in [this] action against [Siemens]

(or [could] even eliminate the plaintiff[s’] standing to sue

[Siemens] at all)” (first parenthetical added).11         In connection



States with regard to the subject matter of the dispute and in
which such public utility and customer are parties”, and “such
petition shall be immediately dismissed if any such suit is
filed after filing of the petition with the commission.” Miss.
Code Ann. § 77-3-6(1). Further, the PSC’s authority under the
statute “shall not extend to tort actions.” Miss. Code Ann.
§ 77-3-6(4).
10
     Siemens describes itself as a “third party” when describing
the administrative process; states that plaintiffs’ filing of a
petition with the PSC “for review of the City’s alleged
overbilling” was an available administrative remedy; and argues
that an administrative agency’s lack of jurisdiction over a
third party does not relieve plaintiffs of the requirement that
they exhaust available administrative remedies.
     11
          Notably, the stated aim of § 77-3-6 is for the PSC to
“perform such duties as it deems reasonable and likely to result
                                     9
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 10 of 29



with this argument, Siemens cites Chevron U.S.A., Inc. v. Smith,

844 So. 2d 1145 (Miss. 2002), Miller v. Mississippi Resources,

LLC, Cause No. 5:17-CV-41-DCB-MTP, 2018 WL 934827, at *3 (S.D.

Miss. Feb. 16, 2018), Walls v. Franklin Corp., 797 So. 2d 973

(Miss. 2001), and Whitehead v. Zurich American Insurance Co.,

348 F.3d 478 (5th Cir. 2003), which it describes as “controlling

Mississippi cases” on the point that “a third party not subject

to the administrative body’s jurisdiction can rely on an

opposing party’s failure to exhaust administrative remedies”

where the specific disputed issue is within the jurisdiction of

an administrative agency.     In the court’s opinion, none of these

cases supports Siemens’ position.12

     In Smith, the court held that before landowners could sue

Chevron (and/or its successors) for damages to their property

resulting from oilfield pollution caused by Chevron, they were

required to first seek restoration of the property from the

State Oil and Gas Board.    844 So. 2d at 1147-48 (citing Donald



in settlement of the dispute without commencement of litigation
between the public utility and the customer.” Miss. Code Ann. §
77-3-6(2) (emphasis added). Its aim is not to avoid the
commencement of litigation by customers of the public utility
against others.
     12
           In its opening brief, Siemens merely cited the cases
but did not explain how it contended they supported its
position. Its rebuttal brief is somewhat more illuminating.




                                   10
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 11 of 29



v. Amoco, 735 So. 2d at 177, as “binding precedent in cases

where plaintiffs seek to have oil producers clean up byproduct

pollution”).   See also Miller v. Mississippi Res., LLC, No.

5:17-CV-41-DCB-MTP, 2018 WL 934827, at *3 (S.D. Miss. Feb. 16,

2018) (holding that administrative exhaustion before Oil and Gas

Board was required before landowner plaintiff could file tort

suit seeking relief, including damages, for contamination caused

by the defendant’s oil and gas production activities).         Neither

of these cases involved a claim against or dispute involving a

third party that was not subject to the jurisdiction of the

administrative agency.    On the contrary, in both cases, the

company alleged to be responsible for contamination of the

property from its production activities was the defendant in the

lawsuit and the party against whom any request for an

administrative remedy would have been directed; and in both

cases, the defendant was plainly subject to the Oil and Gas

Board’s jurisdiction.    See Smith, 844 So. 2d at 1148

(recognizing jurisdiction and authority of Oil and Gas Board

over all persons and property necessary to enforce its

regulations and to take actions necessary to enforce its

regulations, including ordering violators to pay costs of clean-

up, restoration, etc.) (citing Donald, 735 So. 2d at 177).

     Walls involved a bad faith claim by a workers’ compensation

claimant against her employer and its workers’ compensation

                                   11
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 12 of 29



carrier for failing and refusing to reimburse her for what she

contended were reasonable and necessary medical expenses.          797

So. 2d at 974.   The court, based on the principle in bad faith

cases that “[a] prerequisite to the award of punitive damages is

the determination that the plaintiff is entitled to contractual

damages”, id. at 976 (quotation marks and citation omitted),

held that before Walls could pursue her bad faith suit, she

would first have to secure a ruling by the Workers’ Compensation

Commission that she was entitled to reimbursement since, under

Mississippi workers’ compensation law, the Commission has

exclusive original jurisdiction to hear and determine claims for

benefits, id. at 976 (citing Miss. Code Ann. § 71–3–15); Knight

Props., Inc. v. Sanders, 77 So. 3d 522, 523 (Miss. Ct. App.

2011) (citation omitted) (recognizing Commission’s exclusive

jurisdiction over benefits decisions).       See also Whitehead v.

Zurich Am. Ins. Co., 348 F.3d 478, 481–82 (5th Cir. 2003)

(“Walls requires that the Mississippi Workers' Compensation

Commission make a determination as to whether Whitehead's

claimed benefits are reasonable and necessary before he can

commence a civil action for denial of benefits.”).

     As in Smith and Miller, Walls and Whitehead were not

lawsuits against third parties over which the relevant

administrative agency had no jurisdiction or against which the

plaintiffs had no available administrative remedy.         In Walls,

                                   12
     Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 13 of 29



the Commission had ordered the employer and its workers’

compensation carrier -- both of which the claimant later sued --

to cover her reasonable and necessary medical expenses.            797 So.

2d at 974.    In Whitehead, the claimant sued the insurer, which

had filed the petition to controvert in the workers’

compensation proceedings.       348 F.3d at 481.

      Again, none of these cases involved a third party that was

not subject to the administrative body’s jurisdiction.

Moreover, nothing in these cases even arguably suggests that a

defendant, such as Siemens, over which an administrative agency

has no jurisdiction, may secure dismissal of litigation brought

against it on the basis that the plaintiffs failed to exhaust

administrative remedies against a nonparty on the theory that

their administrative remedy against the nonparty, if pursued,

might have “impacted” the extent of their harm/amount of their

damages.    Siemens has offered no authority that would support

that contention.13


13
     The court in Smith did state that “plaintiffs must seek
restoration from the Mississippi Oil and Gas Board before a
court can properly assess the appropriate measure of damages.”
Id. at 1148. And in Walls and Whitehead, the viability of a
claim for bad faith was dependent on the claimant’s success in
the workers’ compensation administrative proceeding. See Walls,
797 So. 2d at 977 and Whitehead, 348 F.3d at 481. But those
cases did not involve a third party asserting failure to exhaust
against a nonparty as a basis for dismissal. Arguably, a
defendant in Siemens’ position could reasonably assert a failure
to mitigate defense based on a plaintiff’s failure to pursue
available administrative remedies that could have reduced or
                                     13
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 14 of 29



     By executive order issued by Jackson Mayor Chokwe Lumumba

in September 2018, the City adopted a “Water and Sewer Customer

Bill of Rights” in which it acknowledged the problems plaguing

its water-sewer/billing system and pledged to customers that it

would use its best efforts to, among other things, provide

timely and accurate water-sewer bills, “correct any errors on

[customers’] bill[s]”, work with them on payment plans to avoid

disconnection, and provide timely notice of a pending

disconnection, which would include notice of a customer’s

     right to appeal the notice of pending disconnection to
     the Office of the City Attorney. If the appeal to the
     City Attorney is not favorable, the customer may go
     through a final appeal which may be reviewed by the
     Jackson City Council. The City of Jackson will not
     disconnect your service for failure to pay the amount
     in dispute until the appeal has been resolved.

Siemens contends this was yet another administrative remedy

available to plaintiffs and that dismissal is in order based on

their failure to exhaust this remedy.        However, this argument

fails for the same reason Siemens’ argument as to plaintiffs’

alleged failure to exhaust under the PSC procedure fails, and

for additional reasons, as well.        The City offered to allow

customers who received disconnection notices to appeal; but only

one of the named plaintiffs is alleged to have received such a




eliminated his damages. But it cannot secure dismissal of the
claims against it on the basis of their alleged failure to
exhaust.
                                   14
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 15 of 29



notice.   Thus, this supposed avenue for review was not available

to all the plaintiffs.    Moreover, the Bill of Rights contained

no detail whatsoever as to how the appeal process was to work,

what the appeal would entail, or the nature of any relief that

was contemplated or available.     On its face, it does not appear

to provide a plain, speedy, adequate and complete remedy.

     For all of the foregoing reasons, the court rejects

Siemens’ motion to dismiss on account of plaintiffs’ alleged

failure to exhaust administrative remedies.

     Breach of Contract

     While plaintiffs are not parties to the City’s contract

with Siemens, they have sued for breach of contract on the

theory that they are third-party beneficiaries of the contract.

Siemens asserts that under the express terms of the contract,

plaintiffs are not third-party beneficiaries and as such have no

standing to pursue their claim for breach of contract, or their

claim for breach of implied warranties.       While this is not a

valid basis for dismissal of plaintiffs’ claim for breach of

implied warranties, see May v. Ralph L. Dickerson Const. Corp.,

560 So. 2d 729, 730–31 (Miss. 1990) (pursuant to Miss. Code Ann.

§ 11–7–20, privity not required to maintain action for breach of

warranty), Siemens’ argument is correct as to plaintiffs’ claim

for breach of contract.



                                   15
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 16 of 29



      Under Mississippi law, “’[a] third person may enforce a

promise made for his benefit even though he is a stranger to the

contract or to the consideration.’”       Cope v. Thrasher Constr.,

Inc., 231 So. 3d 989, 993 (Miss. 2017) (quoting Miss. High

School Activities Ass'n, Inc. v. Farris, 501 So. 2d 393, 395–96

(Miss. 1987) (citation omitted)).       However, “[o]ne who is not a

party to a contract ‘cannot maintain an action upon [the]

contract merely because he would receive a benefit from its

performance or because he is injured by a breach thereof.’”

Woodring v. Robinson, 892 F. Supp. 2d 769, 774 (S.D. Miss. 2012)

(quoting Hartford Acc. Indem. Co. v. Hewes, 190 Miss. 225, 199

So. 93, 95 (1940)).     Rather, “to enforce the promise, the third-

party's beneficiary status must spring from the terms of the

contract itself.”     Cope, 231 So. 3d at 993 (internal quotation

omitted).

     To determine third-party beneficiary status, Mississippi

courts consider the following:

   (1) When the terms of the contract are expressly broad
   enough to include the third party either by name as one of
   a specified class, and (2) the said third party was
   evidently within the intent of the terms so used, the said
   third party will be within its benefits, if (3) the
   promisee had, in fact, a substantial and articulate
   interest in the welfare of the said third party in respect
   to the subject of the contract.

Simmons Housing, Inc. v. Shelton, 36 So.3d 1283, 1286 (Miss.

2010) (internal quotations omitted).       Importantly,


                                   16
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 17 of 29



“[u]nambiguous clauses that prohibit third parties from being

treated as beneficiaries to the contract ‘must be accepted as

the intent of the parties and enforced as written.’”         S. Indus.

Contractors, LLC v. Neel-Schaffer, Inc., No. 1:17CV255-LG-JCG,

2017 WL 5906041, at *2 (S.D. Miss. Nov. 30, 2017) (quoting

Garrett Enters. Consol., Inc. v. Allen Util., LLC, 176 So. 3d

800, 805-06 (Miss. Ct. App. 2015)).

     Siemens’ contract with the City declares in § 12.2:

“Nothing in this Agreement shall be construed to give any rights

or benefits to anyone other than the [City] and Siemens without

express written consent of both parties.”       Despite this

apparently clear pronouncement, plaintiffs argue that the

contract, when considered in its entirety, does not

unambiguously preclude their being found to be third-party

beneficiaries.   In this vein, they note that the contract

contains several references to “residential customers” and

“commercial and industrial customers”, and they argue that the

purpose of the contract was obviously to benefit the City’s

public utility customers, in whose welfare Siemens had an

obvious interest since without them, the City would have had no

need for its contract with Siemens.      See supra Simmons Housing,

36 So. 3d at 1286.   In the court’s opinion, however, none of

this creates any ambiguity in the face of the unequivocal

language in 12.2 that “nothing in this Agreement shall be

                                   17
     Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 18 of 29



construed to give rights to anyone other than” the contracting

parties. (Emphasis added).       As plaintiffs are not third-party

beneficiaries of the contract, their breach of contract claim

will be dismissed.14

      Breach of Implied Warranties

      Plaintiffs have undertaken to assert claims for breach of

implied warranties of merchantability and fitness for a

particular purpose pursuant to Miss. Code Ann. §§ 75-2-314 and

315, respectively.     The gist of their claim appears to be that

Siemens, a manufacturer and seller of water meters, breached

these warranties by selling the City defective water meters.15


14
     Restatement (Second) of Contracts § 313(2) cmt. a notes
that government contracts “often benefit the public, but
individual members of the public are treated as incidental
beneficiaries unless a different intention is manifested.” See
Interface Kanner, LLC v. JPMorgan Chase Bank, N.A., 704 F.3d
927, 933 (11th Cir. 2013) (citing Restatement (Second) of
Contracts § 313(2)).
15
      Plaintiffs allege:
      Defendant designed, marketed, sold, and installed
      water infrastructure for the use of the ratepayers of
      the City of Jackson. Defendant impliedly warranted
      that its products were properly designed, marketed,
      sold and installed and the designs and materials were
      proper and of workmanlike quality. Defendant knew and
      intended that the water system infrastructure would be
      used to measure water usage and perform billing for
      Plaintiffs and for the proposed class. Plaintiffs and
      the proposed Class all purchased water via meters
      having the defects alleged herein. Defendant had a
      duty to disclose the risks involved with the water
      system infrastructure and to not put defective
      products on the market. The defects, as alleged
      herein, were not an open and obvious risk or risk that
                                     18
     Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 19 of 29



Siemens contends that plaintiffs’ claims must be dismissed

because its contract with the City expressly disclaims all

implied warranties.16

      Under the terms of Siemens’ contract with the City, Siemens

was required to furnish certain equipment, including water

meters, as to which Siemens warranted the following:

      Unless otherwise agreed, all Equipment shall be new
      and of good quality. Until one year from the date the
      equipment is installed, all Equipment manufactured by
      Siemens or bearing its nameplate will be free from
      defects in material and workmanship arising from
      normal use and service.

The contract further recited:



      was a matter of common knowledge. The design and
      installation of the water meter infrastructure was so
      unreasonable that a person, aware of the relevant
      facts, would not use a product of this design. But
      for Defendants’ [sic] breach of implied warranty,
      Plaintiffs and the proposed class would not have
      sustained damages. Plaintiffs have suffered damages
      as a proximate and foreseeable result of Defendant’s
      fraudulent concealment of numerous and myriad defects
      of its performance.
16
     Siemens contends its contract with the City is a “services”
contract but offers no argument or authority on this issue.
Siemens’ contract with the City required it to both perform
services and furnish goods. The Mississippi Supreme Court has
held that “in such a mixed transaction, whether or not the
contract should be interpreted under the UCC or our general
contract law should depend upon the nature of the contract and
also upon whether the dispute in question primarily concerns the
goods furnished or the services rendered under the contract.”
J.O. Hooker & Sons, Inc. v. Roberts Cabinet Co., 683 So. 2d 396,
400 (Miss. 1996). Because the dispute at issue relates
primarily to the allegedly defective water meters, the court
concludes that the UCC applies.

                                     19
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 20 of 29



     THE EXPRESS LIMITED WARRANTIES PROVIDED ABOVE ARE IN
     LIEU OF AND EXCLUDE ALL OTHER WARRANTIES, STATUTORY,
     EXPRESS, OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
     WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
     PARTICULAR PURPOSE, WHICH ARE HEREBY EXPRESSLY
     DISCLAIMED.

Plaintiffs assert that Siemens’ purported disclaimer is invalid

because its sale of the water meters was a sale of “consumer

goods”, and Mississippi law, with limited exceptions not

applicable here, prohibits any “limitation of remedies or

disclaimer of liability as to any implied warranty of

merchantability or fitness for a particular purpose in a sale to

a consumer, as defined in Section 75-1-201(b)(11), of consumer

goods, as defined in Section 75-9-102(a)(23)”.        Miss. Code Ann.

§ 11-7-18.    This prohibition “may not be waived or varied by

agreement.”   Id.   Clearly, however, Siemens’ sale of water

meters to the City of Jackson, a municipal corporation, was not

the sale of “consumer goods” to a “consumer.”

     Section 75-1-201(b)(11) defines “consumer” as an

“individual who enters into a transaction primarily for

personal, family, or household purposes.”       Section 75-9-101(23)

defines “consumer goods” as “goods that are used or bought for

use primarily for personal, family, or household purposes.”

Plaintiffs submit that the water meters furnished by Siemens

under its agreement with the City are “consumer goods” because

the water meters are the means by which the City’s residential


                                   20
     Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 21 of 29



water customers acquire water for household use.          But while

water, in a residence, may be primarily for personal, family or

household purposes, the water meters which the City acquired

from Siemens cannot legitimately be found to be primarily for

personal, family or household purposes.         Instead, the meters are

used by the City to measure both its residential and commercial

customers’ water usage for the purpose of charging them for that

usage.   Siemens was thus free to disclaim any implied warranties

in its contract with the City; and since it explicitly did so,

plaintiffs putative breach of implied warranty claims fail as a

matter of law and will therefore be dismissed.17


17
     Although Siemens seeks dismissal of these claims solely on
the basis that it validly disclaimed any implied warranties, it
is clear that the complaint does not state a viable claim for
breach of any implied warranty.
     Plaintiffs make only a conclusory allegation that the water
meters were defective; it lacks any factual allegation regarding
the nature of any defect which purportedly rendered the meters
unmerchantable. See SeaHorn Investments, LLC v. Goodman Mfg.
Co., L.P., No. 1:15CV311-HSO-JCG, 2015 WL 13091130, at *5 (S.D.
Miss. Dec. 28, 2015), aff'd sub nom. Seahorn Investments, L.L.C.
v. Goodman Mfg. Co., L.P., 667 F. App'x 452 (5th Cir.
2016)(granting defendant’s 12(b)(6) motion and stating “[o]ther
than its conclusory averment that ‘the Goodman Products were not
merchantable at the time they were sold to Plaintiff, as they
did not satisfy a minimum level of quality,’ . . . the Complaint
does not contain sufficient facts indicating that the HVAC units
were unmerchantable at the time of sale.”). Further, there is
no allegation whatsoever that plaintiffs provided notice to the
seller of their injury. See Little v. Smith & Nephew, Inc., No.
1:15-CV-00028-GHD, 2015 WL 3651769, at *12 (N.D. Miss. June 11,
2015) (“To survive a Rule 12(b)(6) motion [on claim for breach
of implied warranty], a plaintiff is required to plead specific
facts that he provided such notice.”); SeaHorn Investments, 2015
WL 13091130, at *5 (stating that “[i]n the absence of sufficient
                                     21
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 22 of 29



     Fraud/Fraudulent Concealment

     As the basis for their claim of fraud/fraudulent

concealment, plaintiffs allege the following:        (1) Siemens knew

or should have known that the water meters it installed were

obsolete and defective and not of the type or quality required

by its contract with the City and yet represented to the City

and the public at large that the meters were conforming and/or

concealed the fact that they were nonconforming; (2) Siemens

knew the billing servicing software it sold and installed was

defective yet actively represented to the City and the public at

large that the software conformed to the contract; and

(3) Siemens “deliberately concealed or suppressed numerous

material facts relevant to the implementation of the water and




factual allegations that any notice or opportunity to cure was
provided, the Complaint does not properly state a claim for
breach of the implied warranty of merchantability under
Mississippi law.”).
     As to the alleged breach of the implied warranty of fitness
for a particular purpose, the complaint contains no allegation
that the City purchased water meters from Siemens to be used
other than for their ordinary purpose. Instead, it specifically
alleges that the water meters were used for their ordinary
purpose, measuring water usage. See Watson Quality Ford, Inc.,
999 So. 2d at 835 (stating that “no claim for breach of the
implied warranty of fitness for a particular purpose will lie
when a product is to be used for its ordinary purpose.”) (citing
Ford Motor Co. v. Fairley, 398 So. 2d 216, 219 (Miss. 1981)
(“Neither was there any breach of an implied warranty of fitness
for a particular purpose since the automobile was purchased for
a very ordinary purpose.”)).

                                   22
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 23 of 29



sewer system” with “the intention that plaintiffs be misled . .

. .”

       In Mississippi, the elements of a cause of action for fraud

are as follows:

          (1) a representation, (2) its falsity, (3) its
          materiality, (4) the speaker's knowledge of its
          falsity or ignorance of its truth, (5) his intent
          that it should be acted on by the hearer and in the
          manner reasonably contemplated, (6) the hearer's
          ignorance of its falsity, (7) his reliance on its
          truth, (8) his right to rely thereon, and (9) his
          consequent and proximate injury.

Waston Labs., Inc. v. State, 241 So. 3d 573, 584 (Miss.

2018).    Rule 9 of the Federal Rules of Civil procedure

requires that “[i]n alleging fraud . . ., a party must

state with particularity the circumstances constituting

fraud.”    Fed. R. Civ. P. 9(b).   To satisfy this standard,

       the complaint must contain factual allegations stating
       the “time, place, and contents of the false
       representations, as well as the identity of the person
       making the misrepresentation and what [that person]
       obtained thereby.” Tuchman v. DSC Commc'ns Corp., 14
       F.3d 1061, 1068 (5th Cir. 1994) (alteration in
       original) (citation omitted). In other words, to
       properly allege fraud under Rule 9(b), the plaintiff
       must plead the who, what, when, where, and why as to
       the fraudulent conduct. See id.

Matter of Life Partners Holdings, Inc., 926 F.3d 103, 117 (5th

Cir. 2019).    Since a charge of fraud by concealment is premised

on the existence of a duty to disclose the information claimed

to have been suppressed, see Poe v. Summers, 11 So. 3d 129, 134

(Miss. Ct. App. 2009), the complaint must include facts that

                                   23
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 24 of 29



demonstrate the existence of a duty, see Ashcroft, 556 U.S. at

678.    In addition, it must contain facts to support a finding

that the plaintiffs’ reliance on any misrepresentation or

concealment was reasonable or justified.       See Carter v. Union

Sec. Life Ins. Co., 148 F. Supp. 2d 734, 736 (S.D. Miss. 2001)

(ordering dismissal where complaint was void of factual

allegations to support reliance element of fraud claim).

Defendant seeks dismissal of plaintiffs’ fraud claim, contending

they have failed with respect to each of these pleading

requirements.

       In response, plaintiffs “agree [with Siemens] that the

current operative Complaint is thin as to the ‘who, what, where

and why,” and that Siemens’ misrepresentation is not properly

alleged.    In light of these admitted deficiencies, plaintiffs

request that they be allowed to amend to fill in the necessary

details.   However, not only have plaintiffs failed to provide a

proposed amended pleading, as the local rules require on any

motion to amend, see Rule 7(b)(2), Uniform Local Rules for the

Northern and Southern Districts of Mississippi, but they have

not even hinted as to what additional rehabilitative factual

allegations they could or would make if allowed to amend.          In

fact, in the face of Siemens’ targeted arguments regarding their

failure to identify a factual basis for any reasonable reliance

by them on any alleged misrepresentation, and their failure to

                                   24
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 25 of 29



set forth facts in support of a duty by Siemens to disclose any

allegedly suppressed material facts, plaintiffs offer no

response at all.

     Rule 15 provides that “leave to amend is to be freely given

as justice requires.    But under these circumstances, the court

concludes that plaintiffs’ request to amend should be denied.

See Goldstein v. MCI WorldCom, 340 F.3d 238, 255 (5th Cir. 2003)

(finding no abuse of discretion in district court's denial of

leave to amend where plaintiffs, at the end of their response to

defendants' motion to dismiss, “almost as an afterthought, . . .

tacked on a general curative amendment request,” and failed to

demonstrate how they would replead scienter more specifically if

given an opportunity, did not proffer a proposed amended

complaint, and did not suggest in their responsive pleading any

additional facts not initially pled that could, if necessary,

cure pleading defects raised by defendants); McKinney v. Irving

Indep. Sch. Dist., 309 F.3d 308, 315 (5th Cir. 2002) (finding

district court did not abuse discretion in denying leave to

amend where, among other things, plaintiffs failed to alert

court as to substance of any proposed amendment).

     Negligence

     In the negligence count of their complaint, plaintiffs

allege that Siemens



                                   25
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 26 of 29



     undertook numerous obligations owed to the [City’s
     water-sewer customers], including “the duty to install
     numerous infrastructure and hardware components such
     as, but not necessarily limited to, water delivery and
     drainage mains and pipes and the installation of
     properly working meters in a functioning and
     workmanlike condition” [and the] “duty to inspect all
     components of the water delivery system as installed,
     upgraded and maintained to ensure that those
     components, including but not limited to water mains
     and meters, were functioning properly as intended.
     [Siemens] accordingly held and holds an ordinary duty
     of care to the [customers of the City water and sewer
     authority].”
     … Siemens knew or should have known that the
     deficient performance of its obligations to Plaintiffs
     and all [of the City’s water-sewer customers] would
     foreseeably result in the interruption of water
     services and in the inaccurate overbilling to
     [customers] without effective recourse to said
     [customers] for delivery of water and sewer services.
     Despite this knowledge, [Siemens] negligently breached
     its duty of ordinary care owed to Plaintiffs. As a
     proximate result of [Siemens’] tortious and negligent
     breach, Plaintiffs have suffered direct and
     foreseeable damages, including but not limited to
     foreseeable economic losses in the form of inaccurate
     overbillings and the cost and expense of disputing and
     resolving said inaccurate overbillings as recited
     herein. Plaintiffs have further incurred proximate
     and foreseeable damages in the form of unreasonable
     interruptions to the provision of necessary water
     services that would not have occurred but for
     [Siemens’] negligent breach of its ordinary duty of
     care.

     The central focus of plaintiffs’ complaint is Siemens’

installation of water meters which, according to plaintiffs’

allegations, were defective.     Plaintiffs argue that Siemens owed

them a common law duty to use reasonable care in the performance

of its contractual obligations, including, specifically, its

duty to install properly functioning water meters (including the

                                   26
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 27 of 29



necessary software).    They allege that Siemens breached this

duty by installing defective water meters (including software).

Under Mississippi law, however, there is no recovery for pure

economic loss in claims based on a defective product.         See State

Farm Mut. Auto. Ins. Co. v. Ford Motor Co., 736 So. 2d 384, 387

(Miss. Ct. App. 1999) (“a plaintiff who suffers only economic

loss as the result of a defective product may have no recovery

in strict liability or negligence”).

     In addition to their allegations regarding the defective

water meters, plaintiffs’ complaint contains a couple of

references to Siemens’ “failure to perform services regarding

the repair and upgrade of the water infrastructure intended to

or having the effect of improving delivery of water and sewer

services to residents of the City of Jackson” or “to address

critical infrastructure failings in breach of its contractual

obligations to repair and update the City’s water and sewer

system”, as a result of which they allege “the City of Jackson

has continued to suffer multiple catastrophic water failures,

including water and sewer main breaks. . . .”        The contract

contains numerous pages detailing Siemens’ varying obligations

with respect to numerous discrete aspects (e.g., a water

treatment plant and certain wells, water towers, pipes, etc.) of

the City’s vast water delivery system.       Some of those duties

include inspection and/or repair (or recommendation for repair)

                                   27
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 28 of 29



and/or maintenance.    Yet there is nothing in the complaint to

suggest in what respect Siemens failed to perform some duty

under the contract.    Plaintiffs have not stated a cognizable

claim for relief based on any failure by Siemens with respect to

the water delivery system.     See Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting

Twombly, 550 U.S. at 555, 557, 127 S. Ct. 1955) (“A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’         Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’”).       Moreover, plaintiffs do not

contend that Siemens’ actions created any risk of harm to them.

Rather, they charge that Siemens’ failures – whatever those

failures may have been – failed to alleviate an existing risk of

harm.   But for the contract, however, Siemens had no such duty.

Under Mississippi law, “the breach of a contract (whether

described as “negligent” or not) is not actionable in tort under

an ordinary negligence theory unless breaching the contract also

breached a duty of care recognized by tort law.        There must be a

duty of care ‘fixed by law and independent of the contract.’”

Clausell v. Bourque, 158 So. 3d 384, 391 (Miss. Ct. App. 2015)

(quoting Hazell Mach. Co. v. Shahan, 249 Miss. 301, 317, 161 So.

2d 618, 624 (1964)).



                                   28
   Case 3:19-cv-00474-TSL-LRA Document 23 Filed 06/02/20 Page 29 of 29



     Conclusion

     Based on the foregoing, it is ordered that Siemens’ motion

to dismiss is granted.

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 2nd day of June, 2020.




                           /s/Tom S. Lee________________________
                           UNITED STATES DISTRICT JUDGE




                                   29
